UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2147



In Re:   NOAH SMITH, III,



                Petitioner.




     On Petition for Writ of Mandamus.      (4:05-cv-02903-TLW)



Submitted:   September 9, 2008         Decided:   September 26, 2008


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied as moot by unpublished per curiam opinion.


Noah Smith, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Noah Smith, III, petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.   He seeks an order from this court

directing the district court to act.    Our review of the docket

sheet reveals that Smith voluntarily withdrew his § 2255 motion on

August 22, 2008.   Accordingly, we deny the mandamus petition as

moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                           PETITION DENIED AS MOOT




                                 2